IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IDS PROPERTY CASUALTY INSURANCE             : No. 362 MAL 2019
COMPANY,                                    :
                                            :
                   Petitioner               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
JOANNE D. PIOTROWSKI AND STEPHEN            :
X. PIOTROWSKI,                              :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.